    Case 1:20-cr-00024-TH Document 1 Filed 03/04/20 Page 1 of 3 PageID #: 1
                                                                                    FILED
                                                                                 U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF TEXAS

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                                                                    MAR 0 h 2020
                                    BEAUMONT DIVISION
                                                                            BY
UNITED STATES OF AMERICA § DEPUTY
                                              §
v.         §      NO.              1:20-CR-
                                              §    ¦   :   -   T     -•    .

DENNIS BECKLEY §

                                         INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                           Count One

                                                    Violation: 18 U.S.C. § 111(a)(1)
                                                    and (b) (Assaulting a Federal
                                                    Officer -Inflicting Bodily Injury)

          On or about December 27, 2019, in the Eastern District of Texas, Dennis Beckley,

defendant, did intentionally forcibly assault, resist, oppose, impede, intimidate, or interfere

with an officer and employee of the United States, that is, Q.G., an officer and employee

with the Federal Bureau of Prisons, by striking him in the face with a closed fist, inflicting

bodily injury, while Q.G. was engaged in or on account of the performance of his official

duties.


          In violation of 18 U.S.C § 111(a)(1) and (b).




                                             GRAND JURY FOREPERSON
   Case 1:20-cr-00024-TH Document 1 Filed 03/04/20 Page 2 of 3 PageID #: 2




JOSEPH D. BROWN
United States Atto ey




Nldt>LE F. DEMPSEY
Special Assistant U.S. Attorney
     Case 1:20-cr-00024-TH Document 1 Filed 03/04/20 Page 3 of 3 PageID #: 3



                   IN THE UNITED STATES DISTRICT COU T
                    FOR THE EASTERN DISTRICT OF TEXAS
                             BEAUMONT DIVISION

U ITED STATES OF AMERICA §
                                       §
V.                                     § NO. U20-CR-
                                       §
DENNIS BECKLEY                         §
                             NOTICE OF PENALTY

                                    Count One

     Violation:             18 U.S.C. §§111(a)(1) and (b)

     Penalty:              Imprisonment of not more than eight years, a fine not
                           to exceed $250,000 or twice the pecuniary gain to the
                           defendant or loss to the victim, or both; a term of
                           supervised release of not more than three years.


                           If bodily injury occurred, imprisonment of not more
                           than twenty years, a fine not to exceed $250,000 or
                           twice the pecuniary gain to the defendant or loss to
                           the victim, or both; a term of supervised release of
                           not more than three years.



Special Assessment:     $100.00
